Citation Nr: 1201651	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to April 1960.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran filed his current claim for service connection in May 2007.  In an October 2007 statement, the Veteran indicated that he was afforded a medical examination upon his entry into the Air Force in 1960, and that his auditory acuity was within normal limits at that time.  He indicated that while on a plane in March 1960, when his left ear started bleeding.  He was admitted to Lackland Air Force Base Hospital but could no longer hear in his left ear.  The Veteran indicates that he was then discharged under honorable conditions on account of his left ear in April 1960.  He further contends that within three years of his discharge from service, his left ear abscessed, which caused a tumor to develop on his brain.  The Veteran alleges that a private physician performed surgery on his left ear.  He contends that he subsequently lost approximately 55 percent of his auditory acuity in his right ear due to not being able to hear with his left ear.  The Veteran reported frequent ear infections and pain.

In correspondence dated in October 2007, the Veteran's brother indicated that he was also in the Air Force and stationed at Malmstrom Air Force Base in Montana when the Veteran called to inform him that he was being medically discharged from the military due to an ear injury.  The Veteran's brother further indicated that following his own military discharge in 1962 he lived with the Veteran in Lansing, Michigan, at the time the Veteran underwent ear surgery.  

In correspondence also dated in October 2007, the Veteran's ex-spouse indicated that she married the Veteran in February 1962 following his discharge from service and that he had hearing difficulty throughout their sixteen-year marriage.  She further indicated that he was unable to hear out of his left ear and underwent a mastoid operation in the early 1960s.  

In October 2007, the Veteran authorized VA to obtain treatment records from Sparrow Hospital in Lansing, Michigan, alleging that he received treatment for his ear in 1963.  However, correspondence received from Sparrow Hospital in March 2008 indicated that there were no records for the Veteran within the requested date range.  Rather, the only information relevant to the Veteran on file was a May 1972 treatment note for multiple abrasions and a fracture of the left scapula after the Veteran was involved in a motorcycle accident.  

In September 2008, the RO issued a Formal Finding on the Unavailability of Service Records, determining that the Veteran's service treatment records were unavailable and presumed destroyed in a fire at the National Personnel Records Center.  

The Veteran has not been afforded a VA audiological examination.  In light of the fact that the Veteran's service records are unavailable through no fault of the Veteran, and considering the lay evidence indicating that the Veteran had difficulty hearing and surgery on his left ear in the early 1960s, the Board finds that the duty to assist includes affording the Veteran a VA audiological examination to determine the etiology of any current hearing loss found.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)(finding that the duty to assist was "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records . . .").

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA otolaryngologic examination to ascertain the etiology of any hearing loss found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All testing, to include an audiogram, must be performed.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the otolaryngology examination findings, the audiogram, and the statements of the Veteran as to the incidents in service and post service, and the entire evidence of record, the examiner must render an opinion as to whether any degree of any left ear hearing loss is due to his military service, to include to the incident of his left ear bleeding while on a plane being transported to Lackland Air Force Base, and thereafter not being able to hear out of his left ear.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


